DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 16, 8, 9, 18, 19, 21, and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 16, the meaning of the word “light tube” is unclear, on the basis that the word “light” can have multiple meanings in the context of a tube (e.g., a tube which transmits light, a tube which is light in color, a tube which is lightweight, etc.). 
For the purpose of examination, the word “light tube” will be interpreted to mean a tube which is lightweight.
Regarding claims 8, 9, 18 and 19, the meaning of the word “top” and “bottom” in the structure of “the rotary element” is unclear. Examiner suggests Applicant more clearly describe the location of the connector with respect to the surfaces of the rotary element.
Regarding claim 11, the limitation “the instrument” lacks antecedent basis in the claim. For the purpose of examination, the limitation will be interpreted to mean “an instrument”.
Regarding claim 21, the limitation “a distal end of an instrument advanced beyond a distal end of catheter” appears to lack antecedent basis in the claim for a “catheter”. For the purpose of examination, the limitation will be interpreted to mean “a distal end of an instrument advanced beyond a distal end of a catheter”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 11, 12, 14, 20, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viera et al (U.S. Pat. 5,318,541, hereinafter “Viera”).
Regarding claim 1, Viera discloses a delivery device (see Fig. 2) for delivering an instrument (such as a guidewire 12; see Figs. 1-2) through an intravenous catheter 32 (Fig. 1), comprising: 
a housing 10 (Fig. 1) having an outlet (at luer fitting 34; see Fig. 1); 
a rotary element 24 (Fig. 1) disposed within the housing, the rotary element having a groove 30 (Fig. 1) extending around at least a portion of a circumference of the rotary element (as shown in Fig. 1); and 
an instrument 12 (e.g., a guidewire), disposed within the groove between the rotary element 24 and the housing 10 (see Fig. 13 showing that the instrument 12 is disposed in groove 30 between the interior of the rotary element 24 and the interior of the housing 10), wherein in response to rotation of the rotary element with respect to the housing, the instrument is advanced distally through the outlet (see col. 5, lines 38-50).
Regarding claim 2, Viera discloses that the instrument comprises a guidewire (see col. 5, line 40).
Regarding claim 4, Viera discloses that the instrument 12 comprises a probe (i.e., the instrument is a guidewire, which performs the function of a “probe” for physically exploring a part of the body).
Regarding claim 10, Viera discloses that the groove extends inwardly from the circumference (of the rotary element) toward a central axis of rotation of the rotary element (see Fig. 1).
Regarding claim 11, Viera discloses a catheter system, comprising: 
a catheter assembly, comprising: 
a catheter adapter 34 (Fig. 1);
 and a catheter 32 (Fig. 1) having a distal end (i.e., the end which is inserted into the patient), wherein the catheter extends distally from the catheter adapter (see Fig. 1) and 
a delivery device coupled to the catheter assembly, comprising:
a housing 10 (Fig. 1);
a rotary element 24 (Fig. 1) disposed within the housing, the rotary element having a groove 30 (Fig. 1) extending around at least a portion of a circumference of the rotary element; and 
an instrument 12 (Fig. 1) disposed within the groove and between the rotary element and the housing (see Fig. 13 showing that the instrument 12 is disposed in groove 30 between the interior of the rotary element 24 and the interior of the housing 10), wherein in response to rotation of the rotary element with respect to the housing in a first direction, a distal end of the instrument is disposed a first amount beyond the distal end of the catheter 32 (see col. 5, lines 38-50, specifically, the rotary element can be rotated in a counterclockwise direction to move the guidewire 12 in the distal direction, and keeping the catheter stationary will allow the guidewire 12 to be moved beyond the distal end of the catheter), and wherein in response to rotation of the rotary element with respect to the housing further in the first direction, the distal end of the instrument is disposed a second amount beyond the distal end of the catheter (i.e., further counterclockwise directional movement of the rotary member, while keeping the catheter stationary, will cause further movement of the guidewire 12 beyond the distal end of the catheter), wherein the second amount is greater than the first amount (it is noted that the claim is directed to an apparatus that is capable of performing an intended use of a first movement and a further movement, where the further movement consists of a greater rotation of the rotary member than the first movement).
Regarding claim 12, Viera discloses that the instrument comprises a guidewire (see col. 5, line 40).
Regarding claim 14, Viera discloses that the instrument 12 comprises a probe (i.e., the instrument is a guidewire, which performs the function of a “probe” for physically exploring a part of the body).
Regarding claim 20, Viera discloses that the groove extends inwardly from the circumference (of the rotary element) toward a central axis of rotation of the rotary element (see Fig. 1).
Regarding claim 21, Viera discloses a method, comprising: 
rotating a rotary element 24 (Fig. 1) with respect to a housing 10 (Fig. 1) in a first direction, wherein the rotary element 24 is disposed within the housing 10, wherein the rotary element comprises a groove 30 (Fig. 1) extending around at least a portion of a circumference of the rotary element, wherein in response to rotating the rotary element with respect to the housing in the first direction, a distal end of an instrument 12 advanced beyond a distal end of a catheter 32 (see col. 5, lines 38-50 disclosing movement in the counterclockwise direction to move the guidewire 12 distally; it is understood that guidewire 12 is intended to be moved beyond the distal end of the catheter 32 in order to perform its intended use of guiding the catheter 32 to the desired treatment site), wherein the instrument 12 is disposed within the groove 30 (see Fig 1).
Regarding claim 23, Viera discloses rotating the rotary element 24 with respect to the housing 10 in a second direction opposite the first direction, wherein in response to rotating the rotary element 24 with respect to the housing 10 in a second direction opposite the first direction, the distal end of the instrument 12 is retracted (see col. 5, lines 38-50, specifically, movement in the clockwise direction causes the guidewire 12 to move proximally in order to retract it from the treatment site).

Claims 1, 5-7, 11, 15-17, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amisar et al (U.S. Pub. 2008/0319387 A1, hereinafter “Amisar”).
Regarding claim 1, Amisar discloses a delivery device (see Figs. 3A-3E) for delivering an instrument (such as a tubing 321; Fig. 3A-3E) through an intravenous catheter 111 (see Fig. 3A-3E; although Amisar discloses that element 111 is a “cannula”, it meets a broadly reasonable definition, consistent with Applicant’s specification, of a “catheter” as a flexible tube inserted into a body cavity for permit introduction or removal of fluids [i.e., Applicant discloses a catheter tubing 24 as a short flexible tube inserted into a body cavity through which fluids are removed]);
a housing 350 (Fig. 3A) having an outlet 354 (Fig. 3B); 
a rotary element 357A and 357B (Fig. 3D) disposed within the housing, the rotary element having a groove 359 (Fig. 3D) extending around at least a portion of a circumference of the rotary element (as shown in Fig. 3D); and 
an instrument 321 (e.g., a tubing; see para [0131]), disposed within the groove between the rotary element and the housing 350 (see Fig. 3D), wherein in response to rotation of the rotary element with respect to the housing, the instrument is advanced distally through the outlet (see para [0132]).
Regarding claim 5, Amisar discloses that the instrument comprises tubing (i.e., Amisar discloses that the device 321 is a “tube”; see para [0129]).
Regarding claim 6, Amisar discloses a tube 321 which by virtue of being small, thin and made from a lightweight material, is interpreted to be a “light tube” (as noted above, the term “light” has been interpreted to mean “lightweight”).
Regarding claim 7, Amisar discloses that a proximal end of the tubing is configured to be coupled to a blood collection device (i.e., a proximal hub 232 has a luer connector 231 for connection to a variety of collection/introduction devices, not limited to a blood collection device; see para [0119]).
Regarding claim 11, Amisar discloses a catheter system, comprising:
a catheter assembly 110 and 111 (Fig. 3A) comprising:
a catheter adapter 110 (Fig. 3A); and
a catheter 111 having a distal end, wherein the catheter extends distally from the catheter adapter (see Fig. 3C; although Amisar discloses that element 111 is a “cannula”, it meets a broadly reasonable definition, consistent with Applicant’s specification, of a “catheter” as a flexible tube inserted into a body cavity for permit introduction or removal of fluids [i.e., Applicant discloses a catheter tubing 24 as a short flexible tube inserted into a body cavity through which fluids are removed]);
a delivery device (see Figs. 3A-3E) coupled to the catheter assembly, comprising: 
a housing 350 (Fig. 3A) having an outlet 354 (Fig. 3B); 
a rotary element 357A and 357B (Fig. 3D) disposed within the housing, the rotary element having a groove 359 (Fig. 3D) extending around at least a portion of a circumference of the rotary element (as shown in Fig. 3D); and 
the instrument 321 (e.g., a tubing; see para [0131]), disposed within the groove 359 between the rotary element and the housing 350 (see Fig. 3D), wherein in response to rotation of the rotary element with respect to the housing in a first direction, a distal end of the instrument is disposed a first amount beyond the distal end of the catheter (see para [0132] disclosing that movement in a first direction can cause forward movement of the tube 321; rotation of the rotary element to a sufficient degree will cause the distal end of the tube 321 to extend from the distal end of cannula 111), wherein in response to rotation of the rotary element with respect to the housing further in the first direction, the distal end of the instrument is disposed a second amount beyond the distal end of the catheter, wherein the second amount is greater than the first amount (i.e., further forward movement of the tubing 321 by rotation of the rotary element, while keeping the cannula 111 stationary, will cause further movement of the tubing 321 beyond the distal end of the catheter), wherein the second amount is greater than the first amount (it is noted that the claim is directed to an apparatus that is capable of performing an intended use of a first movement and a further movement, where the further movement consists of a greater rotation of the rotary member than the first movement).
Regarding claim 15, Amisar discloses that the instrument comprises tubing (i.e., Amisar discloses that the device 321 is a “tube”; see para [0129]).
Regarding claim 16, Amisar discloses a tube 321 which by virtue of being small, thin and made from a lightweight material, is interpreted to be a “light tube” (as noted above, the term “light” has been interpreted to mean “lightweight”).
Regarding claim 17, Amisar discloses that a proximal end of the tubing is configured to be coupled to a blood collection device (i.e., a proximal hub 232 has a luer connector 231 for connection to a variety of collection/introduction devices, not limited to a blood collection device; see para [0119]).
Regarding claim 21, Amisar discloses a method, comprising: 
rotating a rotary element 357A and 357B (Fig. 3) with respect to a housing (i.e., a container that holds the rotary element. See Figs. 3A-3E) in a first direction, wherein the rotary element is disposed within the housing, wherein the rotary element comprises a groove 359 (Fig. 3D) extending around at least a portion of a circumference of the rotary element, wherein in response to rotating the rotary element with respect to the housing in the first direction, a distal end of an instrument 321 advanced beyond a distal end of a catheter 111 (see para [0132]), wherein the instrument 321 is disposed within the groove 359 (see Fig. 3D).
Regarding claim 23, Amisar discloses rotating the rotary element with respect to the housing in a second direction opposite the first direction, wherein in response to rotating the rotary element with respect to the housing in a second direction opposite the first direction, the distal end of the instrument is retracted (see para [0132] disclosing backward movement of an applicator 353 causes the rotary element to move in a direction opposite to the first direction in order to cause backward movement of the tubing 321, which would retract the distal end of the tubing 321 through the cannula 111).

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitada et al (U.S. Pub. 2012/0302952 A1, hereinafter “Kitada”).
Regarding claim 1, Kitada discloses a delivery device (see Fig. 8) for delivering an instrument (such as a guidewire 92) through an intravenous catheter 86 (Fig. 8);
a housing 88 (Fig. 3A) having an outlet (not labeled in Fig. 8, but shown as connecting to a catheter adapter, labeled in annotated Fig. 8, below, that connects to the proximal end of the catheter 86); 
a rotary element 90 (Fig. 8) disposed within the housing, the rotary element having a groove (i.e., cog elements shown in Fig. 8) extending around at least a portion of a circumference of the rotary element (as shown in Fig. 8); and 
an instrument 92 (e.g., a guidewire; see ; see para [0067]), disposed within the groove between the rotary element and the housing (see Fig. 8), wherein in response to rotation of the rotary element with respect to the housing, the instrument is advanced distally through the outlet (see para [0067] disclosing that the traction wire 92 is taken up by mechanism 90 and is interpreted to be able to move in the opposite direction such that the traction wire 92 can be moved distally through the outlet of the housing 88).
Regarding claims 2 and 3, Kitada discloses that the instrument is as guidewire (i.e., a traction wire 92; see para [0067]) which is shown to have a proximal end thereof secured within the delivery device (see Fig. 8 showing a mechanism to the right of the rotary element 90 that fixes the proximal end of the wire 92 within the housing 88).
Regarding claim 11, Kitada discloses a catheter system, comprising:
a catheter assembly comprising:
a catheter adapter (see annotated Fig. 8, below); and
a catheter 86 having a distal end, wherein the catheter extends distally from the catheter adapter;
a delivery device (88) coupled to the catheter assembly, comprising: 
a housing having an outlet (connected to the proximal end of catheter adapter, as shown in annotated Fig. 8, below); 
a rotary element 90 (Fig. 8) disposed within the housing, the rotary element having a groove (in the form of cogs or teeth on the wheel shown in the rotary element 90) extending around at least a portion of a circumference of the rotary element; and 
an instrument 92 disposed within the groove between the rotary element and the housing (see Fig. 8), wherein in response to rotation of the rotary element with respect to the housing in a first direction, a distal end of the instrument is disposed a first amount beyond the distal end of the catheter (see Fig. 8 illustrating that the instrument 92 is located in a tube 84 which is distal to the distal end of the catheter tube 86 ), wherein in response to rotation of the rotary element with respect to the housing further in the first direction, the distal end of the instrument is disposed a second amount beyond the distal end of the catheter, wherein the second amount is greater than the first amount (i.e., further forward movement of the guide wire 92 by rotation of the rotary element 90 causes further movement of the wire 92 beyond the distal end of the catheter tube 86), wherein the second amount is greater than the first amount (it is noted that the claim is directed to an apparatus that is capable of performing an intended use of a first movement and a further movement, where the further movement consists of a greater rotation of the rotary member than the first movement).

    PNG
    media_image1.png
    275
    894
    media_image1.png
    Greyscale

Kitada (U.S. Pub. 2012/0302952 A1), Fig. 8 annotated to show catheter adapter.

Regarding claims 12 and 13, Kitada discloses that the instrument is as guidewire (i.e., a traction wire 92; see para [0067]) which is shown to have a proximal end thereof secured within the delivery device (see Fig. 8 showing a mechanism to the right of the rotary element 90 that fixes the proximal end of the wire 92 within the housing 88).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (U.S. Pub. 2021/0236671 A1 [claiming priority to a provisional application filed on 04/19/2018], hereinafter “Turner”) in view of Amisar et al (U.S. Pub. 2008/0319387 A1).
Regarding claim 1, Turner discloses a delivery device (see Fig. 1) for delivering an instrument through an intravenous catheter (see Fig. 2; the limitation “for delivering an instrument through an intravenous catheter appears to be an intended use which is not given patentable weight as it appears in the preamble; see MPEP 2111.02 and 2111.02(II)), comprising: 
a housing 2 (Fig. 1) having an outlet 5 (Fig. 1); 
a rotary element 16 (Fig. 1) disposed within the housing; and 
an instrument 4 (Fig. 2) disposed between the rotary element 24 and the housing 10, wherein in response to rotation of the rotary element with respect to the housing, the instrument 4 is advanced distally through the outlet 5 (see para [0033]).
It is noted that Turner does not appear to disclose the rotary element having a groove extending around at least a portion of a circumference of the rotary element (as shown in Fig. 1), such that the instrument 4 is disposed within the groove between the rotary element 24 and the housing 10.
Amisar discloses the delivery device as described above in the section 102 rejection, having an instrument 321 disposed within a groove 359 between two sub-components 357A and 357B of a rotary element (Fig. 3D) disposed within a housing, the groove 359 (Fig. 3D) extending around at least a portion of a circumference of the rotary element (as shown in Fig. 3D).
A skilled artisan would have found it obvious at the time of the invention to have provided a groove within the rotary element of Turner, as taught in Amisar, for more optimally guiding the instrument around the rotary element.
Regarding claims 5 and 6, Turner discloses that the instrument is a tubing (such as a “catheter”; see para [0026]), which is interpreted to be a “light” or lightweight tubing.
Regarding claim 7, Turner discloses that the proximal end of the tubing 22 (Fig. 3) is configured to be coupled to a blood collection device via a removal top 4 (see para [0035] disclosing that the top 4 can be removed to “access the proximal end 22 of the catheter” which is interpreted to include a blood collection device; the limitation “configured to be coupled to a blood collection device” does not appear to impart a meaningful structural limitation on the claimed proximal end of the tubing).
Regarding claims 8 and 9, Turner discloses a connector 23 (Fig. 3) coupled to a top or bottom of the rotary element and additional tubing 4 (Fig. 3) coupled to the connector 3, where the additional tubing 4 (i.e., element 4 is a “cap” which is interpreted to be tubing by virtue of being cylindrical and hollow) extends from the top or the bottom of the rotary element at a central axis of rotation of the rotary element (as seen in Figs. 2-3, the additional tubing 4 extends in the same axis as the connector 23 at the middle of the rotary element).

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amisar et al (U.S. Pub. 2008/0319387 A1) in view of Turner et al (U.S. Pub. 2021/0236671 A1 [claiming priority to a provisional application filed on 04/19/2018]).
Regarding claims 8, 9, 18 and 19, it is noted that Amisar does not appear to disclose a connector coupled to a top or bottom of the rotary element and additional tubing coupled to the connector (as per claim 8 and 18), wherein the additional tubing extends from the top or the bottom of the rotary element at a central axis of rotation of the rotary element (as per claims 9 and 19).
Turner discloses a delivery device (see Fig. 1) for delivering an instrument, comprising a housing 2 (Fig. 1) having an outlet 5 (Fig. 1); 
a rotary element 16 (Fig. 1) disposed within the housing; and 
an instrument 4 (Fig. 2) disposed between the rotary element 24 and the housing 10, wherein in response to rotation of the rotary element with respect to the housing, the instrument 4 is advanced distally through the outlet 5 (see para [0033]).
Further, Turner discloses a connector 23 (Fig. 3) coupled to a top or bottom of the rotary element and additional tubing 4 (Fig. 3) coupled to the connector 3, where the additional tubing 4 (i.e., element 4 is a “cap” which is interpreted to be tubing by virtue of being cylindrical and hollow) extends from the top or the bottom of the rotary element at a central axis of rotation of the rotary element (as seen in Figs. 2-3, the additional tubing 4 extends in the same axis as the connector 23 at the middle of the rotary element).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Amisar so as to provide the connector coupled to a top or bottom of the rotary element (e.g., a front or rear-facing face of the connector), at a central axis of rotation of the rotary element, as a known way to access the proximal end of the tubing for example, allowing additional mechanisms to be attached to the tubing, with a reasonable expectation of success. The device of Amisar could be modified to provide the connector and additional tubing at the central axis of rotation of the rotary element as shown in Turner, without any change in the respective function of the device of Amisar, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Amisar et al (U.S. Pub. 2008/0319387 A1) in view of Uber, III et al (U.S. Pub. 2013/0060137 A1, hereinafter “Uber”).
Regarding claim 22, it is noted that the tubing of Amisar can be used for a variety of procedures including blood draw (hence the term “blood draw tubing” recites the intended use of the tubing and does not impart a structural limitation thereon), but does not appear to disclose that the method further comprises the step of withdrawing blood through the tubing.
Uber discloses that it is well-known to provide a relatively short catheter, such as a peripherally inserted venous catheter, for drawing blood therethrough (see para [0002]).
Since Amisar also discloses the use of a catheter that is intended to be inserted into a peripheral blood vessel (see Amisar at para [0009], [0013]), it would have been obvious to modify the method of Amisar to perform a step of blood withdrawing with a reasonable expectation of success. The method and device of Amisar could be modified to perform a blood withdrawal without any change in the respective design or function of the device of Amisar, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/          Primary Examiner, Art Unit 3783                                                                                                                                                                                              
08/01/2022